HOLLOWAY, Circuit Judge,
concurring in part and dissenting in part:
I agree with the majority opinion that injunctive relief to enjoin use of documents seized was properly denied. However, in the disposition of the claim for damages, the majority affirms the denial of relief on the basis that the record contains no evidence on which any judgment for damages can be based. Because of the possibility of recovery of nominal damages, I cannot agree that the damages claim can be wholly disposed of as the majority does on the basis of lack of proof of damages.1
If a violation of Fourth Amendment rights occurred, the plaintiffs would at least be entitled to nominal damages regardless of whether other damages are recoverable, see Magnett v. Pelletier, 488 F.2d 33, 34-35 (1st Cir.); Halperin v. Kissinger, 434 F.Supp. 1193, 1195-96 (D.D.C.) (appeals pending); Tatum v. Morton, 386 F.Supp. 1308, 1313 (D.D.C.), to redress an invasion of constitutionally protected privacy. See Weeks v. United States, 232 U.S. 383, 391, 34 S.Ct. 341, 58 L.Ed. 652. Nominal damages need not be alleged in such a case, and they are proved by proof of deprivation of a right to which the plaintiff was entitled. See Basista v. Weir, 340 F.2d 74, 87 (3d Cir.). The plaintiffs press the argument that they are entitled to at least nominal damages. (Brief for the Appellants, 31). Accepting the trial court’s findings that proof of compensatory damages was lacking, I nevertheless cannot agree that the damages claim can be completely disposed of on that basis in view of the nominal damages question and the vindication of rights and recovery of costs which may flow from such an award.

. The trial court’s opinion and the majority opinion do not decide the question whether a constitutional violation occurred, and I therefore do not feel it necessary or proper for me to discuss that question.
The trial court’s opinion did hold that recovery of damages is barred by a qualified immunity defense and this ruling would dispose of the nominal damages question along with other damage claims. The immunity issue is troublesome and involves discussion of the record which I will not undertake since the majority opinion covers only the insufficiency of the evidence to support a damages award.